Nichols, Chief Justice.
This is an appeal from a jury verdict which upheld the validity of a will. The appellant’s sole enumeration of error is that the trial court erred in refusing her motion for new trial based on general grounds. Upon motion by the propounder-appellee, the trial court ordered the caveatrix-appellant to make a supersedeas bond in the amount of $50,000 or suffer the dismissal of her motion for new trial. When the appellant failed to comply with this order within the stipulated time period, the trial court issued an order refusing a new trial. In this order the trial court found not only that the appellant had failed to comply with the previous order of the court regarding the supersedeas bond, but also that the motion for new trial based on general grounds was "unfounded, unwarranted and without evidence to support the same.”
Since there was no transcript of the evidence filed in the trial court, this court has no way to review the allegation of error by the appellant. See Anderson v. Anderson, 235 Ga. 115 (218 SE2d 846) (1975).

Judgment affirmed.


All the Justices concur.